Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, the previous rejection to Claims 8 and 16 under 35 U.S.C. 112(b) are hereby withdrawn. However, the 112(b) rejections to Claims 13 and 15 have not been sufficiently corrected and are thus maintained, and a new 112(b) rejection is made for Claim 12, as discussed below.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-8 of the Remarks that neither Kawasaki nor Dukat teaches the limitation “the rotatable cutting element having…at least one blade which extends planarly in a radial direction” as is recited in the amended Claim 8. Examiner respectfully disagrees. As can be seen in Figures 4 and 6 of Kawasaki, inner teeth 124, which are interpreted as blades of a rotatable cutting element, comprise faces which are planar in structure and which extend in a radial direction from the axis of rotation, so this limitation of the claim is met. Likewise, it is clearly seen in Figures 13B and 17F-H of Dukat that each of teeth 150 comprises planar faces on its top and side surfaces and has a radial thickness, i.e. extends in a radial direction, so this limitation is met by Dukat as well. Accordingly, Claim 8 as amended is still anticipated by both Kawasaki and Dukat, so the rejections thereof under 35 U.S.C. 102(a)(1) are hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the scope of the limitation “the presenting element has two said presenting surfaces” is unclear. Claim 8 recites that the presenting element “defines a presenting surface” in line 6, i.e. one singular presenting surface, so “two said presenting surfaces” is not within the scope of Claim 8. Accordingly, Claim 12 does not further limit the subject matter of Claim 8, rendering the claim indefinite.
Regarding Claims 13 and 15, the scope of the limitation “wherein there is a plurality of said presenting elements” is indefinite. Claim 8, from which Claim 13 depends, positively recites “a presenting element”, meaning that only one singular presenting element is present in the invention, which does not include the limitations of Claims 13 and 15. Accordingly, Claims 13 and 15 do not further limit the subject matter of Claim 8, rendering the claims indefinite. For examination purposes this limitation in these claims will be interpreted to mean that the handholdable organic-matter cutter further comprises at least one additional presenting element.
Claim 16 is rejected by virtue of its dependence upon Claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dukat (US 9,757,733).
Regarding Claim 8, Dukat discloses (Figures 13A-B and 17F-H) a handholdable organic-matter cutter (herb grinding device 102) configured to cut organic matter (column 1 lines 40-41), the cutter comprising: a rotatable cutting element (first section 104 with teeth 150) which is configured to cut organic matter, the rotatable cutting element having a rotational axis (axis through center of magnet 164) and at least one blade (teeth 150) which extends planarly in a radial direction (Figures 17F-H clearly show each tooth 150 having planar faces on its top and side surfaces, which extend in a radial direction); and a presenting element (support arms 168) which defines a presenting surface (surfaces of support arms 168), the presenting surface extending from the rotational axis of the rotatable cutting element in a radial direction (clearly seen in the figures); the presenting surface being curved along at least a majority of its longitudinal extent (support arms 168 are all curved along the majority of their longitudinal extents). Examiner note: the limitation “to present the organic matter to be cut by the rotatable cutting element” is considered to be a recitation of intended use for the presenting surface. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). When the herb grinding device 102 is held in the opposite orientation as that shown in Figures 13A-B (i.e. upside down), the surfaces of support arms 168 will serve to present the organic material through the holes 124 to the teeth 150 of first section 104; accordingly, this limitation of the claim is met.
Regarding Claim 12, Dukat discloses (Figure 19A) the presenting element (support arms 168) has two said presenting surfaces (surfaces of support arms 168), one of said presenting surfaces being radially convex and being on one side of the presenting element, and one of said presenting surfaces being radially concave and being on an opposing side of the presenting element to said one side of the presenting element (see Annotated Figure 19A below).

    PNG
    media_image1.png
    516
    792
    media_image1.png
    Greyscale

Dukat Annotated Figure 19A
Regarding Claim 13, Dukat discloses (Figure 19A) there is a plurality of said presenting elements (support arms 168; see Annotated Figure 19A above).
Regarding Claim 15, Dukat discloses (Figure 19A) there is a plurality of said presenting elements (support arms 168; see Annotated Figure 19A above), wherein the radially convex presenting surface of one of the said plurality of presenting elements is contiguous with the radially concave presenting surface of another of the plurality of presenting elements (clearly seen in Annotated Figure 19A above).
Regarding Claim 16, Dukat discloses (Figure 19A) said plurality of presenting elements (support arms 168) are equiangularly spaced apart from each other (clearly seen in the figure).
Claims 8, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al., hereinafter Kawasaki (WO 2018/020785). For text citations of Kawasaki, refer to the provided machine translation provided with the Office action mailed 07/29/2022.
Regarding Claim 8, Kawasaki discloses (Figures 3-6) a handholdable organic-matter cutter (pulverizer 1) configured to cut organic matter (page 2, para. 2 lines 4-5), the cutter comprising: a rotatable cutting element (internal tooth support member 12 with internal teeth 124; page 3, para. 1 lines 4-5) which is configured to cut organic matter, the rotatable cutting element having a rotational axis (shaft portion 123) and at least one blade (internal teeth 124) which extends planarly in a radial direction (Figures 4 and 6 clearly show internal teeth 124 having planar faces which extend in a radial direction); and a presenting element (external tooth-side cutting member 21, internal tooth-side cutting members 22, and blade member 125) which defines a presenting surface (surfaces of cutting member 21/22 and blade member 125) to present the organic matter to be cut by the rotatable cutting element (page 1, Abstract lines 2-4 and page 3 para. 6 lines 1-3; cutting part 20 comprising cutting members 21/22 cuts objects in preparation for pulverizing in the pulverizing part 10, i.e. presents them to the pulverizing part, and blade member 125 directs the cut material towards the internal teeth 124 to be pulverized), the presenting surface extending from the rotational axis of the rotatable cutting element in a radial direction (clearly seen in the figures); the presenting surface being curved along at least a majority of its longitudinal extent (external and internal tooth-side cutting members 21 and 22 are all curved along the majority of their longitudinal extents).
Regarding Claim 14, Kawasaki discloses (Figures 3 and 11) a static cutting element (external teeth 113 on external tooth support member 11) configured to be removed from and attached to a lower surface of the presenting element (external tooth support member 11, which contains external teeth 13, is removable from internal tooth support member 12, which contains internal tooth-side cutting members 22 and blade member 125; Figure 11 shows the assembled pulverizer, in which external teeth 13 are located below the lower surfaces of cutting members 22 and blade member 125).
Regarding Claim 17, Kawasaki discloses (Figures 4, 6, and 11) the presenting surface (surface of blade member 125) is at least in part convex in an axial direction (page 3, para. 5 lines 4-6; blade member 125, which is shown in the figures as having a convex outer surface, is inclined relative to shaft portion 123, i.e. it is at least in part convex in an axial direction).
Regarding Claim 18, Kawasaki discloses (Figure 5) the presenting surface (surface of external tooth-side cutting member 21) has a chamfer, the chamfer being non-uniform in a longitudinal direction (seen clearly in Figure 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725